                 Case 1:21-cv-02667-UA Document 2 Filed 04/12/21 Page 1 of 4

                                                  Samuel J. Rubin                           Goodwin Procter LLP
                                                  +1 212 813 8852                           The New York Times Building
                                                  SRubin@goodwinlaw.com                     620 Eighth Avenue
                                                                                            New York, NY 10018

                                                                                            goodwinlaw.com
                                                                                            +1 212 813 8800




April 12, 2021

VIA ECF

Hon. Andrew L. Carter, Jr.
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Hon. George B. Daniels
Hon. Gabriel W. Gorenstein
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

Re:     Kirk v. Citigroup Global Markets Holdings Inc., No. 20-cv-07619-ALC-SDA (“Kirk Action”)
        Mai v. Citigroup Global Markets Holdings Inc., No. 20-cv-11129-GBD-GWG (“Mai Action”)

Dear Judges Carter, Daniels and Gorenstein:

       We write on behalf of Citigroup Global Markets Holdings Inc. (“CGMHI”), the Defendant in the
above-referenced actions pursuant to Rule 1.6(a) of the Local Civil Rules of the United States District
Courts for the Southern and Eastern Districts of New York to notify the Court of nine additional cases that
have recently been filed in this District which CGMHI respectfully submits are related to the two above-
referenced actions. 1

        Additionally, and in accordance with Rules 13(a)(1), (b)(3) and (c)(1) of the Local Rules for the
Division of Business Among District Judges, CGMHI respectfully requests that the related actions be
transferred to Judge Carter or, alternatively, to Judge Daniels and Magistrate Judge Gorenstein and that
the Court set a pre-motion conference for an anticipated motion to consolidate the related actions
pursuant to Federal Rule of Civil Procedure 42 for pre-trial purposes.




1        In addition to the Kirk and Mai Actions, the nine additional actions are: (i) Adams v. CGMHI, 21-cv-02270-
LGS-SN (assigned to Judge Schofield and Magistrate Judge Netburn); (ii) Allen v. CGMHI, 21-cv-02387-UA
(currently unassigned); (iii) Jacobson v. CGMHI, 21-cv-02384-UA (currently unassigned); (iv) Labib v. CGMHI, 21-
cv-02658-UA (currently unassigned); (v) Mounir v. CGMHI, 21-cv-02667-UA (currently unassigned); (vi) Ravi v.
CGMHI, 21-cv-02223-MKV-KNF (assigned to Judge Vyskocil and Magistrate Judge Fox); (vii) Steadman v. CGMHI,
21-cv-02430-PGG-RWL (assigned to Judge Gardephe and Magistrate Judge Lehrburger; (viii) Yambo-Torres v.
CGMHI, 21-cv-02386-UA (currently unassigned); and (ix) Zellner v. CGMHI, 21-cv-02413-CM (currently assigned
to Judge McMahon).
                Case 1:21-cv-02667-UA Document 2 Filed 04/12/21 Page 2 of 4




Hon. Andrew L. Carter, Jr.
Hon. George B. Daniels
Hon. Gabriel W. Gorenstein
April 12, 2021
Page 2

       On September 17, 2020, pro se plaintiff David Kirk commenced the Kirk Action before Judge
Carter. See Kirk Action ECF No. 1. After pre-motion correspondence and amendments to the complaint
in accordance with Judge Carter’s Individual Practices, Judge Carter set a briefing schedule on CGMHI’s
motion to dismiss (id. No. 20), which was fully-briefed on February 11, 2021 (id. Nos. 23-27, 29), and is
pending before Judge Carter.

        Following the Kirk Action, on January 4, 2021, pro se plaintiff Ivan Mai filed a nearly-identical
action pending before Judge Daniels and referred to Magistrate Judge Gorenstein for pre-trial purposes.
See Mai v. CGMHI, No. 20-cv-11129-GBD-GWG (S.D.N.Y.) (the “Mai Action”). By Order dated February
19, 2021, Judge Carter declined to accept the Mai Action as related to the Kirk Action (see Kirk Action
ECF No. 32) and a pre-motion letter in advance of an anticipated motion to dismiss the Mai Action
complaint was submitted in accordance with Magistrate Judge Gorenstein’s Individual Practices on April
12, 2021 (see Mai Action ECF Nos. 19, 20).

        Since the filing of the Kirk and Mai Actions, nine additional pro se lawsuits have been commenced
in this District. Like the Kirk and Mai Actions, the nine additional actions all purport to allege fraud in
connection with plaintiffs’ purchases of 3x Long Crude Oil Exchange Traded Notes in March 2020. All of
the nine copy the majority of the substantive allegations set forth in the Kirk Action’s operative complaint
(adjusting the identification of the plaintiffs’ names, the individual purported damages sought, and
eliminating certain inapplicable allegations concerning plaintiff Kirk’s filings in other courts). 2

         Judge Carter previously declined to accept the Mai Action as related to the Kirk Action but under
different circumstances. At that time, only two cases were pending, a briefing schedule had already been
established in the Kirk Action, and the Mai Action had not been served on CGMHI. The filing of nine
additional cases presents an opportunity to gain efficiencies through a transfer to one Judge within this
District where the cases could be consolidated for pre-trial purposes including briefing of common issues
in anticipated motions to dismiss the related actions. The nine additional actions were all recently filed,
two are awaiting payment of filing fees or in forma pauperis applications, none of the nine has been
served on CGMHI, and no summons has been issued by the Court in six of the nine recently filed actions.



2        Plaintiff Kirk appears to be coordinating the filing of the related actions through a social media site he
administers and which he has referenced in filings in the Kirk Action. See, e.g., Kirk Action ECF No. 22, 36. In one
of the recently-filed actions (Yambo-Torres), the plaintiff identified the Kirk Action as a related case while seeking
pro bono representation, and incorporated an email annexed to the Yambo-Torres complaint from the same attorney
referenced in plaintiff Kirk’s submissions who declined representation because CGMHI “complied with the terms of
its UWT prospectus” and stating that “[u]nless they marketed it to retail investors, we see no avenue of recovery
and are not intending at this time to take any actions against them.” See Yambo-Torres Action ECF No. 2, § 3
(citing ECF No. 1-6)); see Kirk Action ECF No. 36. In another action (the Mai Action), the plaintiff cited to the Kirk
Action in opposing an extension of CGMHI’s time to respond to the Complaint (see Mai Action ECF No. 18).
Recently, plaintiff Kirk purported to respond on behalf of two other sets of pro se plaintiffs in the Ravi and Steadman
actions to decline CGMHI’s offer to execute Federal Rule of Civil Procedure 4(d) service of process waivers (AO
Form 399) as if he were counsel to the pro se plaintiffs in those cases.
                Case 1:21-cv-02667-UA Document 2 Filed 04/12/21 Page 3 of 4




Hon. Andrew L. Carter, Jr.
Hon. George B. Daniels
Hon. Gabriel W. Gorenstein
April 12, 2021
Page 3

         Federal Rule of Civil Procedure 42(a) permits a district court to consolidate separate actions for
pretrial purposes when they involve “common questions of law or fact.” See Katz v. Realty Equities Corp.
of New York, 521 F. 2d 1354, 1359 (2d Cir. 1975) (affirming consolidation of 17 private securities cases);
Primavera Familienstiftung v. Askin, 173 F.R.D. 115, 129 (S.D.N.Y. 1997). The purpose of Rule 42(a)
“is to give the court broad discretion to decide how cases on its docket are to be tried so that the business
of the court may be dispatched with expedition and economy while providing justice to the parties.” See
Wright & Miller, Federal Practice and Procedure, § 2381 (2020). In assessing consolidation requests,
courts observe that “considerations of judicial economy favor consolidation.” Barnet v. Elan Corp., PLC,
236 F.R.D. 158, 160 (S.D.N.Y. 2005) (consolidating securities actions involving similar or overlapping
securities claims based on the same alleged misrepresentations). 3

       In light of the close alignment of the claims asserted in the nine new actions, CGMHI respectfully
submits pursuant to Local Rule 13(a)(1) that: (A) the nine new actions concern similar parties and
transactions to the Kirk and Mai Actions; (B) there is substantial factual overlap between the nine new
actions and the Kirk and Mai Actions; (C) the parties could be subjected to conflicting orders were the
eleven actions adjudicated by different Judges; and (D) absent a determination of relatedness, there
would be a substantial duplication of effort and expense for the parties and Judges in this District.

         CGMHI respectfully requests that the nine recently filed actions (and the Mai Action in which a
motion to dismiss is anticipated but not yet briefed), be transferred to Judge Carter, designated as related
to the Kirk Action pursuant to Local Rule 13(b)(3), and that the Court schedule a pre-motion conference
in anticipation of a consolidation motion for pre-trial purposes. Alternatively, CGMHI respectfully requests
that the nine recently filed actions be transferred to Judge Daniels and Magistrate Judge Gorenstein (as
related to the Mai Action) and that the Court schedule a pre-motion conference in anticipation of a
consolidation motion for pre-trial purposes.

Respectfully submitted,

/s/ Samuel J. Rubin

Samuel J. Rubin




3       Although the eleven cases at issue assert common law fraud claims based on diversity jurisdiction, in
analogous contexts, Judge Carter’s Court has consolidated federal securities law class actions arising out of the
same facts or circumstances and involving the same disclosure documents for purposes of resolving consolidated
motions to dismiss under the Private Securities Litigation Reform Act. See, e.g., Kux-Kardos v. Vimpelcom, Ltd.,
151 F. Supp. 3d 471, 475 (S.D.N.Y. 2016); Snyder v. Baozun, Inc., No. 1:19-cv-11290 (ALC), 2020 WL 5439763,
at *2 (S.D.N.Y. Sept. 8, 2020). Other courts within this District have consolidated related actions commenced
against a common defendant for pre-trial purposes, including when motions to dismiss were pending. See, e.g.,
Primavera, 173 F.R.D. at 129.
             Case 1:21-cv-02667-UA Document 2 Filed 04/12/21 Page 4 of 4




Hon. Andrew L. Carter, Jr.
Hon. George B. Daniels
Hon. Gabriel W. Gorenstein
April 12, 2021
Page 4

Cc:   Judge Colleen McMahon (via ECF)
Cc:   Judge Paul G. Gardephe (via ECF)
Cc:   Judge Lorna G. Schofield (via ECF)
Cc:   Judge Mary Kay Vyskocil (via ECF)
Cc:   Dennis Eric Adams, Sr., (via ECF, e-mail, and U.S. Mail)
Cc:   James Riley Adams (via ECF, e-mail, and U.S. Mail)
Cc:   Dennis Eric Adams, Jr. (via ECF, e-mail, and U.S. Mail)
Cc:   Thomas P. Allen (via ECF, e-mail, and U.S. Mail)
Cc:   Bret W. Jacobson (via ECF, e-mail, and U.S. Mail)
Cc:   David Kirk (via ECF, e-mail, and U.S. Mail)
Cc:   Magdy Labib (via ECF, e-mail, and U.S. Mail)
Cc:   Ivan Mai (via ECF, e-mail, and U.S. Mail)
Cc:   Andrew Mounir (via ECF, e-mail, and U.S. Mail)
Cc:   Umshankar Ravi (via ECF, e-mail, and U.S. Mail)
Cc:   Saritha Ravi (via ECF, e-mail, and U.S. Mail)
Cc:   Patricia A. Steadman (via ECF, e-mail, and U.S. Mail)
Cc:   Joel M. Yambo-Torres (via ECF, e-mail, and U.S. Mail)
Cc:   Korey R. Zellner (via ECF, e-mail, and U.S. Mail)
